DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “distributing” should be “distributed.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
In claim 10, it is also unclear when applicant states “the ladder-supporting arrangement connecting to the first load-bearing member and to the first load-bearing member for supporting a weight of the ladder …” (emphasis added). Applicant is advised to clarify. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The “edge” of the rooftop is unclear as applicant’s invention appears to be off any “edge.” Ultimately it is unclear where applicant deems the “edge.”
In claim 10, it is also unclear when applicant states “the ladder-supporting arrangement connecting to the first load-bearing member and to the first load-bearing member for supporting a weight of the ladder …” (emphasis added). Applicant is advised to clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spanke (US 3,963,136).
Regarding claim 1, Spanke discloses a ladder rack for supporting a ladder on a vehicle, the ladder rack comprising: a supporting arrangement (Fig. 1) anchored on a rooftop of the vehicle having two edges, the supporting arrangement anchored only along a single edge thereof, and comprising bars (at 10) spanning across the single edge of the rooftop, on either side of the single edge and being both parallel to the single edge of the rooftop of the vehicle, a weight of the ladder being distributing by the bars. See Figs. 1-8.
Regarding claim 2, the bars distributing the weight of the ladder comprise a first bar and a second bar (Fig. 1), wherein the supporting arrangement is secured to anchors (20) at predetermined locations on the rooftop of the vehicle, the ladder rack further comprising an offset supporting member (70, 27 or 11) which supports the second bar with a lateral offset relative to the first bar, the offset supporting member being also secured to the anchors. See Fig. 1. 
Regarding claim 3, the anchors at predetermined locations on the rooftop of the vehicle are located on a same edge area by the single edge of the rooftop, while any 
Regarding claim 4, a fixed bar arrangement (25) for holding a first portion of the ladder, the fixed bar arrangement being secured to the supporting arrangement. See Figs. 1-2. 

Second Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US 7,097,409) in view of Spanke (US 3,963,136).
Regarding claim 1, Richter discloses a ladder rack for supporting a ladder on a vehicle, the ladder rack comprising: a supporting arrangement (Fig. 1) anchored on a rooftop of the vehicle having two edges, the supporting arrangement comprising bars (10, 14) spanning across the single edge of the rooftop, on either side of the single edge and being both parallel to the single edge of the rooftop of the vehicle, a weight of the ladder being distributing by the bars. See Fig. 1. Richter does not necessarily disclose the supporting arrangement anchored only along a single edge. 

Regarding claim 2, the bars distributing the weight of the ladder comprise a first bar and a second bar (10, 14), wherein the supporting arrangement is secured to anchors (at 7) at predetermined locations on the rooftop of the vehicle, the ladder rack further comprising an offset supporting member (4, 5 or 24-26) which supports the second bar with a lateral offset relative to the first bar, the offset supporting member being also secured to the anchors. See Figs. 1-3. 
Regarding claim 3, the anchors at predetermined locations on the rooftop of the vehicle are located, as modified above, on a same edge area by the single edge of the rooftop, while any anchors on an other opposite one of the two edges of the vehicle are not used for anchoring the ladder rack. See Fig. 2 of Spanke.
Regarding claim 4, a fixed bar arrangement (Fig. 4) for holding a first portion of the ladder, the fixed bar arrangement being secured to the supporting arrangement. See Figs. 1-4. 
Regarding claim 5, a sliding bar arrangement (Fig. 3) comprising a fixed bar (at 18) secured to the supporting arrangement and a sliding bar (at 15), in sliding arrangement with the fixed bar, for holding a second portion of the ladder, for sliding 
Regarding claim 7, the offset supporting member (4, 5 or 24-26) is provided in a pair, one being secured to the fixed bar arrangement, and another one secured to the fixed bar of the sliding bar arrangement. See Fig. 3. 
Regarding claim 8, a support (at 2, and at 23), provided in a pair secured to the first bar, one being further secured to the fixed bar arrangement, and another one further secured to the fixed bar of the sliding bar arrangement. See Figs. 3-8.
Regarding claim 9, the bars distributing the weight of the ladder comprise a first bar and a second bar (10, 14), further comprising a spacer (24, or middle bar near 19) between the anchors and the first bar to ensure the first bar and the second bar are approximately at a same height relative to the rooftop. See Fig. 1. 
Regarding claim 10, Richter discloses a ladder rack for supporting a ladder on a vehicle, the ladder rack comprising: a supporting arrangement (Fig. 1), the supporting arrangement comprising a first load-bearing member (10) entirely extending over the rooftop within an edge of the rooftop and a second load-bearing member (14) extending substantially parallel to the first load-bearing member with a lateral offset (at 12), outside the rooftop and away from the edge of the rooftop; and a ladder-supporting arrangement (2, 3) for holding the ladder, the ladder-supporting arrangement connecting to the first load-bearing member and to the first load-bearing member for supporting a weight of the ladder. See Figs. 1-8. Richter does not necessarily disclose the supporting arrangement anchored only along a single edge area. 

Regarding claim 11, the first load-bearing member entirely extends over said single edge area the rooftop, leaving a remainder of the rooftop free from the supporting arrangement of the ladder rack. See Fig. 1. 
Regarding claim 12, the first load-bearing member is a first bar and second load-bearing member is a second bar, wherein the supporting arrangement is secured only to anchors at predetermined locations in the single edge (as modified above) to leave free any other anchor of the vehicle not within the single edge area. See Fig. 2 of Spanke.
Regarding claim 13, the ladder rack further comprising an offset supporting member (4, 5 or 24-26) which supports the second bar with a lateral offset relative to the first bar, the offset supporting member being also secured to the anchors. See Fig. 3. 
Regarding claim 14, the ladder-supporting arrangement comprises a fixed bar arrangement (Fig. 4) for holding a first portion of the ladder, the fixed bar arrangement being secured to the supporting arrangement. 

Regarding claim 17, the offset supporting member is provided in a pair (4, 5 or 24-26), one being secured to the fixed bar arrangement, and another one secured to the fixed bar of the sliding bar arrangement. 
Regarding claim 18, a support (Fig. 4, at 2), provided in a pair (both sides) secured to the first bar, one being further secured to the fixed bar arrangement, and another one further secured to the fixed bar of the sliding bar arrangement. See Figs. 1-4. 
Regarding claim 19, a spacer (4, 24, or middle bar near 19) is between the anchors and the first load-bearing member to ensure the first load-bearing member and the second load-bearing member are approximately at a same height relative to the rooftop. See Fig. 1. 
Regarding claim 20, the spacer (at 4) maintains the first load-bearing member and the second load-bearing member with an angular tilt relative to each other. 

Claims 6 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Richter and Spanke as applied above in further view of Correll (US 4,008,838) and Geay (EP 340076).

Additionally, Geay, which is drawn to a ladder rack, discloses a wall support member (36) which secures a fixed bar to a side wall portion of a vehicle which is not a sliding door. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a wall support, as disclosed by Geay, on the bar of Richter in order to prevent damage to the vehicle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734